                Case 2:18-cv-00736-JCC Document 64 Filed 02/26/20 Page 1 of 5



                                                                   Honorable Judge John C. Coughenour
1

2

3

4

5

6

7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE WESTERN DISTRICT OF WASHINGTON
9

10
                                                     AT SEATTLE

11                                                       )
      CHONG and MARILYN YIM, KELLY                       )     Civil Action No. 2:18-cv-00736-JCC
12    LYLES, EILEEN, LLC, and RENTAL                     )
13
      HOUSING ASSOCIATION OF                             )
      WASHINGTON,                                        )       STIPULATED MOTION AND
14                                                       )      [PROPOSED] ORDER TO SET
             Plaintiffs,                                 )    SCHEDULE FOR SUPPLEMENTAL
15
      v.                                                 )              BRIEFING
16                                                       )
      THE CITY OF SEATTLE, a Washington                  )
17    Municipal corporation,                             )   Note on Motion Calendar: Feb. 26, 2020
                                                         )
18
             Defendant.                                  )
19
             Defendant City of Seattle and Plaintiffs Chong and MariLyn Yim, Kelly Lyles, Eileen,
20
     LLC, and the Rental Housing Association of Washington respectfully ask the Court to grant the
21   parties the opportunity to file supplemental briefing in response to the Washington Supreme
22
     Court’s ruling on questions certified by this Court.
23
     I.      INTRODUCTION
24           Plaintiffs raise several constitutional challenges to the City’s Fair Chance Housing
25
     Ordinance under the First and Fourteenth Amendments to the United States Constitution and
26
     Article 1, sections 3 and 5 of the Washington State Constitution. After the parties completed
27

     Stipulated Motion and [Proposed] Order
     To Set Schedule for Supplemental Briefing - 1                                Pacific Legal Foundation
     2:18-cv-00736-JCC                                                      255 South King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                            (425) 576-0484
                Case 2:18-cv-00736-JCC Document 64 Filed 02/26/20 Page 2 of 5




1    summary judgment briefing, this Court certified three questions to the Washington State
2    Supreme Court.
3            The Washington Supreme Court issued its original opinion on November 14, 2019, an
4    order amending the opinion on January 9, 2020, and a certificate of finality on February 3, 2020.
5    Now that the Washington Supreme Court has answered the certified questions, the parties request
6    the opportunity to provide the Court with supplemental briefing in light of the Washingto n
7    Supreme Court’s opinion.
8    II.     STIPULATION
9            The parties agree that limited briefing on Plaintiffs’ Washington substantive due process
10   claim will benefit the Court in light of the Washington Supreme Court’s opinion.
11           The parties jointly propose the following supplemental briefing schedule and page limits:
12         Plaintiffs’ opening brief (not to exceed 8    Filed by March 13, 2020
13         pages)
           City’s combined opening and response brief    Filed by April 3, 2020
14
           (not to exceed 11 pages)
15         Plaintiffs’ combined response and reply       Filed by April 17, 2020
           brief (not to exceed 10 pages)
16
           City’s reply brief (not to exceed 6 pages)    Filed by May 6, 2020
17
     ///
18

19

20

21

22

23

24

25

26

27

     Stipulated Motion and [Proposed] Order
     To Set Schedule for Supplemental Briefing - 2                               Pacific Legal Foundation
     2:18-cv-00736-JCC                                                     255 South King Street, Suite 800
                                                                                Seattle, Washington 98104
                                                                                           (425) 576-0484
                Case 2:18-cv-00736-JCC Document 64 Filed 02/26/20 Page 3 of 5




1    STIPULATED February 26, 2020:
2
      SUMMIT LAW GROUP PLLC                          PACIFIC LEGAL FOUNDATION
3     By: s/ JESSICA L. GOLDMAN
      Jessica L. Goldman, WSBA #21856                By: s/ BRIAN T. HODGES
4     Summit Law Group                               By: s/ ETHAN W. BLEVINS
      315 5th Ave. South, Suite 1000                 Brian T. Hodges, WSBA # 31976
5
      Seattle, WA 98104                              Ethan W. Blevins, WSBA # 48219
6     Phone: (206)676-7062                           Pacific Legal Foundation
      Email: jessicag@summitlaw.com                  255 South King Street, Suite 800
7                                                    Seattle, Washington 98104
      PETER S. HOLMES                                Telephone: (425) 576-0484
8
      Seattle City Attorney                          Fax: (916) 419-7747
9                                                    Email: BHodges@pacificlegal.org
      By: s/ ROGER D. WYNNE                          Email: EBlevins@pacificlegal.org
10    By: s/ SARA O’CONNOR-KRISS
11
      Roger D. Wynne, WSBA #23399                    Attorneys for Plaintiffs Yim, et al.
      Phone: (206) 233-2177
12    Sara O’Connor-Kriss, WSBA #41569
      Phone (206) 615-0788
13    Seattle City Attorney’s Office
14
      701 5th Avenue, Suite 2050
      Seattle, WA 98104
15    Email: Roger.Wynne@seattle.gov
      Email: Sara.OConnor-Kriss@seattle.gov
16

17    Attorneys for Defendant City of Seattle

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion and [Proposed] Order
     To Set Schedule for Supplemental Briefing - 3                            Pacific Legal Foundation
     2:18-cv-00736-JCC                                                  255 South King Street, Suite 800
                                                                             Seattle, Washington 98104
                                                                                        (425) 576-0484
                Case 2:18-cv-00736-JCC Document 64 Filed 02/26/20 Page 4 of 5




1    III.     [PROPOSED] ORDER
2             Based on the parties’ stipulation, the Court GRANTS the parties’ stipulated motion and
3    ORDERS that the clerks shall enter the following supplemental briefing schedule:
4
            Plaintiffs’ opening brief (not to exceed 8
5                                                             Filed by March 13, 2020
            pages)
6           City’s combined opening and response brief
                                                              Filed by April 3, 2020
7           (not to exceed 11 pages)
            Plaintiffs’ combined response and reply
8                                                             Filed by April 17, 2020
            brief (not to exceed 10 pages)
9
            City’s reply brief (not to exceed 6 pages)        Filed by May 6, 2020
10

11            DATED this _____ day of ________________, 2020.
12

13
                                                 ____________________________
14
                                                 Hon. John C. Coughenour
15
                                                 United States District Court Judge
                                                 Western District of Washington
16

17

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion and [Proposed] Order
     To Set Schedule for Supplemental Briefing - 4                                    Pacific Legal Foundation
     2:18-cv-00736-JCC                                                          255 South King Street, Suite 800
                                                                                     Seattle, Washington 98104
                                                                                                (425) 576-0484
                Case 2:18-cv-00736-JCC Document 64 Filed 02/26/20 Page 5 of 5



                                           CERTIFICATE OF SERVICE
1

2            I hereby certify that on Feb. 26, 2020, I electronically filed the foregoing with the Clerk of

3    the Court using the CM/ECF system which will send notification to all counsel of record.
4
                                                     s/ ETHAN W. BLEVINS
5                                                    Ethan W. Blevins, WSBA # 48219

6                                                    Attorney for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion and [Proposed] Order
     To Set Schedule for Supplemental Briefing - 5                                   Pacific Legal Foundation
     2:18-cv-00736-JCC                                                         255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
